


109 HR 5541 IH: To reform immigration litigation

U.S. House of Representatives
2006-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5541
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2006
			Mr. Bonilla (for
			 himself, Mr. Smith of Texas,
			 Mr. Burgess,
			 Mr. Carter,
			 Mr. Conaway,
			 Mr. Gohmert,
			 Ms. Granger,
			 Mr. Hensarling,
			 Mr. Sam Johnson of Texas,
			 Mr. Marchant,
			 Mr. McCaul of Texas,
			 Mr. Sessions,
			 Mr. Thornberry,
			 Mr. Neugebauer,
			 Mr. Culberson,
			 Mr. Poe, Mr. Barton of Texas, Mr. Hall, Mr. Brady
			 of Texas, Mr. Paul, and
			 Mr. Doolittle) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To reform immigration litigation
		  procedures.
	
	
		1.Short titleThis Act may be cited as the Fairness
			 in Immigration Litigation Act of 2006.
		2.Appropriate
			 remedies for immigration litigation
			(a)Limitation on
			 civil actionsNo court may certify an action as a class action
			 under Rule 23 of the Federal Rules of Civil Procedure in any civil action filed
			 after the date of the enactment of this Act pertaining to the administration or
			 enforcement of the immigration laws of the United States.
			(b)Requirements for
			 relief
				(1)Prospective
			 relief
					(A)In
			 generalIn the case that a court determines that prospective
			 relief should be ordered against the Government in a civil action with respect
			 to the administration or enforcement of the immigration laws of the United
			 States, the court may order such relief only if the following requirements are
			 met:
						(i)The
			 court limits the relief to the minimum necessary to correct the
			 violation.
						(ii)The
			 relief is the least intrusive means necessary to correct the violation.
						(iii)The court
			 minimizes, to the greatest practical extent, any adverse impact on national
			 security, border security, immigration administration and enforcement, and
			 public safety caused by the relief.
						(iv)The
			 court provides for the expiration of the relief on a specific date which allows
			 for the minimum practical time needed to remedy the violation.
						(B)Written
			 explanation required with court orderEach court order granting
			 prospective relief shall include in writing an explanation of how the relief
			 meets each requirement under subparagraph (A). Such explanation must be
			 sufficiently detailed to allow review by another court.
					(2)Duration of
			 preliminary injunctive reliefIn the case of prospective relief
			 that is preliminary injunctive relief, such preliminary injunctive relief shall
			 automatically expire on the date that is 90 days after its entry, unless the
			 court determines that the relief meets all legal requirements, including those
			 under paragraph (1)(A), for the entry of prospective relief and makes the order
			 for the prospective relief involved final before expiration of the 90-day
			 period.
				(c)Procedure for
			 motions affecting prospective relief against the Government
				(1)In
			 generalA court shall promptly rule on any motion by the
			 Government to vacate, modify, dissolve, or otherwise terminate an order
			 granting prospective relief in a civil action with respect to the
			 administration or enforcement of the immigration laws of the United
			 States.
				(2)Automatic
			 stays
					(A)In
			 generalA motion described in paragraph (1), with respect to an
			 order granting prospective relief in a civil action described in such paragraph
			 shall automatically, and without further order of the court, stay the order
			 granting prospective relief during the period beginning on the date that is 15
			 days after the date on which such motion is filed and ending on the date on
			 which the court enters a final order granting or denying the motion.
					(B)Rule of
			 constructionA motion described in paragraph (1) shall not
			 operate as a stay under subparagraph (A) if the court involved enters a final
			 order ruling on the motion before the first day of the period described in
			 subparagraph (A).
					(C)Treatment of
			 motions pending for not more than 45 days on date of
			 enactmentFor purposes of this subsection, a motion described in
			 paragraph (1) that was filed during the 45-day period before the date of the
			 enactment of this Act and for which the court has not, as of such date of
			 enactment, entered a final order ruling on the motion shall be treated as if
			 the motion had been filed on such date of enactment.
					(D)Treatment of
			 motions pending for more than 45 days on date of enactmentFor
			 purposes of this subsection, a motion described in paragraph (1) that was filed
			 more than 45 days before the date of the enactment of this Act and for which,
			 as of the date that is 10 days after such date of enactment, the court involved
			 has not entered a final order granting or denying the motion, shall operate as
			 an automatic stay of the prospective relief, without further order of the
			 court. An automatic stay under this subparagraph shall be effective beginning
			 on such date that is 10 days after the date of enactment and ending on the date
			 on which the court involved enters a final order granting or denying the
			 motion. The effective date of an automatic stay under this subparagraph may not
			 be postponed under paragraph (3).
					(3)Postponement of
			 automatic staysThe court may, for good cause, enter an order to
			 postpone the effective date of an automatic stay under paragraph (2). No
			 effective date of an automatic stay under paragraph (2) may be postponed for
			 more than 15 days.
				(4)Automatic stays
			 during remands from higher courtsWhenever a higher court orders that a
			 decision on a motion subject to this section shall be remanded to a lower
			 court, the order granting prospective relief that is the subject of the motion
			 shall be automatically stayed until the district court enters an order granting
			 or denying the motion. The effective date of an automatic stay under this
			 subparagraph may not be postponed under paragraph (3).
				(5)Orders blocking
			 automatic staysAny order staying, suspending, delaying, or
			 otherwise barring the effective date of an automatic stay under this
			 subsection, other than an order to postpone the effective date under paragraph
			 (3), shall be treated as an order refusing to vacate, modify, dissolve, or
			 otherwise terminate an injunction and immediately shall be appealable pursuant
			 to section 1292(a)(1) of title 28, United States Code.
				(6)Requirements for
			 order denying motionSubsection (b) shall apply to an order
			 entered by a court to deny a motion described in paragraph (1) in the same
			 manner that such subsection applies to a grant of prospective relief under such
			 subsection.
				(d)Rules for
			 prospective relief affecting expedited removal
				(1)In
			 generalNotwithstanding any
			 other provision of law (statutory or nonstatutory), including section 2241 of
			 Title 28, United States Code, or any other habeas provision, and sections 1361
			 and 1651 of such title, no court has jurisdiction to grant or continue an order
			 or part of an order granting prospective relief if the order or part of the
			 order interferes with, affects, or impacts any determination pursuant to, or
			 the implementation of, section 235(b)(1) of the Immigration and Nationality Act
			 (8 U.S.C. 1225(b)(1)).
				(2)Determination of
			 continuing jurisdictionUpon the Government’s filing of a motion
			 to vacate, modify, dissolve, or otherwise terminate an order granting
			 prospective relief in a civil action described in subsection (b)(1)(A), the
			 court involved shall promptly determine whether it continues to have
			 jurisdiction and shall promptly vacate any order or part of an order granting
			 prospective relief that is not within the jurisdiction of the court.
				(3)Safe harbor for
			 continuing prospective relief to remedy violation of Constitutional
			 rightsParagraphs (1) and (2) shall not apply to an order
			 granting prospective relief in a civil action described in subsection (b)(1)(A)
			 to the extent that the order was entered before the date of the enactment of
			 this Act and the prospective relief is necessary to remedy the violation of a
			 right guaranteed by the Constitution of the United States.
				(e)Settlements
				(1)Consent
			 decreesIn any civil action with respect to the administration or
			 enforcement of the immigration laws of the United States, the court involved
			 shall not enter, approve, or continue a consent decree unless the decree
			 complies with the requirements under clauses (i) through (iv) of subparagraph
			 (A) of subsection (b)(1) and includes the written explanation required under
			 subparagraph (B) of such subsection.
				(2)Private
			 settlement agreementsNothing in this subsection shall preclude
			 parties from entering into a private settlement agreement that does not comply
			 with the requirements under clauses (i) through (iv) of subparagraph (A) of
			 subsection (b)(1) or that does not include the written explanation required
			 under subparagraph (B) of such subsection.
				(f)Expedited
			 proceedingsEach court shall take measures to advance on the
			 docket and to expedite the disposition of any civil action described in
			 subsection (b)(1)(A) or motion described in subsection (c) or (d).
			(g)DefinitionsFor
			 purposes of this section:
				(1)Consent
			 decreeThe term consent decree means any relief
			 entered by a court that is based in whole or in part on the consent or
			 acquiescence of the parties involved but does not include private
			 settlements.
				(2)Good
			 causeThe term good cause does not include any cause
			 related to discovery or congestion of the court’s calendar.
				(3)GovernmentThe
			 term Government means the United States, any Federal department or
			 agency, or any Federal agent or official acting within the scope of official
			 duties.
				(4)Permanent
			 reliefThe term permanent relief means relief issued
			 in connection with a final decision of a court.
				(5)Private
			 settlement agreementThe term private settlement
			 agreement means an agreement entered into among the parties involved
			 that is not subject to judicial enforcement other than the reinstatement of the
			 civil proceedings that the agreement settled.
				(6)Prospective
			 reliefThe term prospective relief means temporary,
			 preliminary, or permanent relief other than compensatory monetary
			 damages.
				3.SeverabilityIf any provision of this Act or the
			 application of such provision to any person or circumstance is found to be
			 unconstitutional, the remainder of this Act and the application of the
			 provisions of such remainder of this Act to any person or circumstance shall
			 not be affected by such finding.
		4.Effective
			 dateExcept as otherwise
			 provided under section 2(a), the provisions of this Act shall apply to all
			 orders granting prospective relief entered by a court before, on, or after the
			 date of the enactment of this Act.
		
